DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 17 in line 6, the word “leg45” should read --leg 45--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With regard to claim 1, it is unclear which connector is connected to the circuit board or if both are connected at once.  Also, it is therefore unclear how the interval between the board connecting portions of the shielding and unshielding are substantially equal is unclear.  For prior art analysis, either a one of the shielded 
Claims 2-4 and 7-8 include all the limitations of claim 1 and are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsutomu et al. (JP10308265A).
With regard to claim 5, Tsutomu teaches, as shown in figures 1-13: “A board connector, comprising:  5a terminal holding member 2 mountable on an upper surface of a circuit board 11; and left and right terminal fittings (3, 4) each including a tab-like connecting portion (3a, 4a) held through the terminal holding member 2, a board connecting portion (3b, 4b) to be connected to a pad of the circuit board 11 outside the terminal holding member 2 and a leg (running between 3a and 3b and 4a and 4b in figure 3(a)) linking a rear end of the tab-like .

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutomu et al. (JP10308265A) in view of Miyoshi (US2015/0263457).
With regard to claim 1, Tsutomu teaches, as shown in figures 1-13: “A connection structure for circuit board and board connector, comprising: a circuit board 11; and… an unshielded board connector 1A selectively mountable on the circuit board 11… the unshielded board connector 1A includes a terminal holding member 2 for unshielding mountable on the upper surface of 
Tsotomu does not teach: “a shielded board connector and… wherein: the shielded board connector includes a terminal holding member for shielding mountable on an upper surface of the circuit board and left and right terminal fittings for shielding each having a tab-like connecting portion for shielding held through the terminal holding member for shielding and a board connecting portion for shielding to be connected to a pad of the circuit board outside the terminal holding member for shielding… an interval of the tab-like connecting portions for shielding is wider than an interval of the board connecting portions for shielding in the left and right terminal fittings for shielding… and the interval of the board connecting portions for shielding and the interval of the board connecting portions for unshielding are substantially equal”.  
In the same field of endeavor before the effective filing date of the claimed invention, Miyoshi teaches, as shown in figures 1-2: “a shielded board connector C and… wherein: the shielded board connector C includes a terminal holding member 2 for shielding mountable on an upper surface of the circuit board K and left and right terminal fittings 4 for shielding each having a tab-like connecting portion 4a for shielding held through the terminal holding member 

With regard to claim 7, Tsotomu as modified by Miyoshi teaches: “The connection structure for circuit board and board connector according to claim 1”, as shown above.


With regard to claim 8, Tsotomu as modified by Miyoshi teaches: “The connection structure for circuit board and board connector according to claim 1”, as shown above.
Tsotomu also teaches, as shown in figures 1-13: “wherein: the terminal fitting for unshielding includes a leg (running between 3a and 3b and 4a and 4b in figure 3(a)) for unshielding linking a rear end of the tab-like connecting portion for unshielding and the board connecting portion for unshielding, and the leg for unshielding is disposed laterally concentrically with respect to the tab-like connecting portion for unshielding”.
Allowable Subject Matter
11.	Claims 2-4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M KRATT/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831